Title: George Jefferson to Thomas Jefferson, 7 September 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 7th Septr 1810
          
          An absence of more than two months from home, occasioned by ill health, has prevented my having an opportunity of sooner replying to your favor of the 9th of July, which I am sorry to find had escaped Mr Gibson’s recollection.— The window glass mentioned by you (of which though there are two boxes) has been long here, together with four other small packages, all waiting for Mr Randolph’s boats as usual, as we were not informed by you of their being immediately wanted.—I expected before this to have made my long promised visit to Monticello, but it really almost appears as if something is always to happen to prevent my ever more having the pleasure of seeing you there.
          On my return home, I found our Clerk confined to his bed, having been so dangerously ill, as to render an excursion to the Country highly proper so soon as he may be able to ride.
          Mr Gibson too is compelled to leave Town occasionally, his family being in the Country.
          If however I should be unable to visit you during this month, I certainly will before long, without regard to the season of the year.
          
            I am Dear Sir Your Very humble servt
            
 Geo. Jefferson
          
        